467 Pa. 213 (1976)
355 A.2d 587
Estate of Robert A. STRUNK, Sr., Deceased.
Appeal of Robert A. STRUNK, Jr.
Supreme Court of Pennsylvania.
Argued April 7, 1975.
Decided March 17, 1976.
Rehearing Denied April 27, 1976.
Kingsley A. Jarvis, Norristown, for appellant.
Walton B. Yoder, Jr., Souderton, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
Appellant having failed to file exceptions to the decree from which this appeal is brought, the appeal is quashed. *214 See Banes Estate, 461 Pa. 203, 336 A.2d 248 (1975); Sniderman Estate, 450 Pa. 133, 299 A.2d 207 (1973).
Costs on appellant.
EAGEN, O'BRIEN and ROBERTS, JJ., filed a dissenting opinion.
EAGEN, O'BRIEN and ROBERTS, Justices (dissenting).
This appeal is from a final decree of the orphans' court which was timely filed. The merits of the controversy should therefore be reached. The majority, instead, quashes the appeal. We dissent.